Motion for disclosure of juror questionnaires granted in part. Memorandum: We grant defendant’s motion in part and direct the Commissioner of Jurors for Onondaga County to deliver under seal to Supreme Court, Onondaga County, the juror questionnaires for each person summoned for grand jury duty for the last five years together with the documentation of the reason for ex-cusal, disqualification or non-service of each person who was called for grand jury duty but did not sit as a grand juror during that period. We further direct Supreme Court to fashion a method for disclosure of those records as will preserve their confidentiality under Judiciary Law § 509 (a) (see People v Chinn, 234 AD2d 1014). Present — Pigott, Jr., P.J., Green, Pine, Wisner and Scudder, JJ.